ORDER

The Commonwealth of Kentucky, Education Cabinet, Department for the Blind moves without opposition to voluntarily dismiss its appeal of an order of the United States Court of Federal Claims in Commonwealth of Kentucky v. United States, No. 04-831 C (Fed.Cl. July 20, 2004).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The unopposed motion to dismiss is granted.*
(2) Each side shall bear its own costs.
(3) All pending motions are moot.

 We note that the Commonwealth requests that this dismissal be without prejudice, however, it is not the practice of this court to dismiss with or without prejudice.